UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission file number 333-149626 WOLFE CREEK MINING, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 32-0218005 (I.R.S. Employer Identification No.) 114 S. Main Street, Suite 201 Fond Du Lac, WI (Address of principal executive offices) 54935-4229 (Zip Code) Registrant’s telephone number: (209) 881-3523 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As ofMay 5, 2010, there were 60,239,395 shares of the issuer’s common stock outstanding. WOLFE CREEK MINING, INC. Table of Contents Pages Part I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statement 1 Condensed Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 2 Condensed Consolidated Statements of Operations for the Three Months ended March 31, 2010 and 2009 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Three months ended March 31, 2010 and 2009 (unaudited) 4 Condensed Consolidated Statement of Stockholders’ Equity for the Three Months ended March 31, 2009 (unaudited) 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 - 19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 23 Item 4T. Controls and Procedures. 23 Part II OTHER INFORMATION Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4 . (Removed and Reserved). 24 Item 5. Other Information 25 Item 6 . Exhibits 27 i PART I FINANCIAL INFORMATION Item 1.Financial Statements. WOLFE CREEK MINING, INC. (A DEVELOPMENT STAGE COMPANY) INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Pages Condesned Consolidated Financial Statements: Condensed Consolidated Balance Sheet as of March 31, 2010 (Unaudited) and December 31, 2009 2 Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended March 31, 2010 and March 31, 2009 and Period October 6, 2008 (Inception) through March 31, 2010 3 Condensed Consolidated Statements of Changes in Stockholders' Equity (Deficit) For the Three Months Ended March 31, 2010 and the Year Ended December 31, 2009 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2010 and March 31, 2009 and Period October 6, 2008 (Inception) through March 31, 2010 (Unaudited) 5 Notes to Condesned Consolidated Financial Statements 6 1 WOLFE CREEK MINING, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS MARCH 31, 2010 (UNAUDITED) AND DECEMBER 31, 2009 (Unaudited) March 31, 2010 December 31, 2009 ASSETS CURRENT ASSETS Cash $ $
